—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered March 30, 1998, convicting him of murder in the second degree (two counts), upon his plea of guilty, and imposing sentence.
*630Ordered that the judgment is affirmed.
The transcript of the plea proceeding reveals that the defendant knowingly and voluntarily waived his right to appeal, including his right to appeal from his sentence. Accordingly, the issues the defendant seeks to raise concerning his sentence have been waived (see, People v Hidalgo, 91 NY2d 733, 735). In addition, the defendant’s waiver of the right to appeal precludes review of his contention raised in his supplemental pro se brief that he was denied the effective assistance of counsel, except to the extent that it may have affected the voluntariness of the plea (see, People v Holmes, 268 AD2d 597). We find that the plea was knowingly, voluntarily, and intelligently made (see, People v Seaberg, 74 NY2d 1). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.